      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 1 of 70




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAQUILLE HOWARD, et al,
                     Plaintiffs,
                v.                     Case No: 2:20-cv-01389

LAURA WILLIAMS, et al,
                        Defendants.


                          Defendants’ Answer

     Now Come the Defendants by their attorneys, Assistant

Allegheny County Solicitors Dennis Biondo, Jr and John A.

Bacharach and file Answer to the Plaintiffs’ Complaint:

     1.    This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     2.    This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     3.    Admitted.
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 2 of 70




     4.   After   reasonable    investigation    the   defendants      lack

sufficient information to admit or deny the allegations of this

paragraph. It is admitted that the Plaintiff was an inmate at the

Allegheny County Jail (ACJ) when the complaint was filed.

     5.    After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. It is admitted that the Plaintiff was an inmate at the

Allegheny County Jail when the complaint was filed.

     6.    It is admitted that Mr. Byrd has mental health diagnosis,

but all other averments related to his mental health are denied.

Mr. Byrd has engaged in multiple misconducts. It is denied that

excess force has been used against him. It is denied that he has

been held in solitary confinement. The ACJ does not use solitary

confinement. It is denied that Byrd was held in a restraint chair for

23 hours, but it is admitted that Byrd has been placed in a restraint

chair multiple time to protect himself and others from harm caused

by his misconduct. As to all other allegations, after reasonable

investigation the defendants lack sufficient information to admit or

deny the allegations of this paragraph.
                                    2
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 3 of 70




     7.   It is admitted that Ms. Cohen has mental health

diagnosis, but all other averments related to her mental health are

denied. She has engaged in multiple misconducts. It is denied that

excess force has been used against her. It is denied that she has

been held in solitary confinement. The ACJ does not use solitary

confinement. It is admitted that she has been placed in a restraint

chair to protect herself and others from harm caused by his

misconduct.    As   to   all   other       allegations,   after   reasonable

investigation the defendants lack sufficient information to admit or

deny the allegations of this paragraph.

     8.   It is admitted that Albert Castaphney, identified in the

Complaint as Albert Castaphany, has mental health diagnosis, but

all other averments related to his mental health are denied. He

has engaged in multiple misconducts. It is denied that excess force

has been used against him. It is denied that he has been held in

solitary confinement. The ACJ does not use solitary confinement.

As to all other allegations, after reasonable investigation the

defendants lack sufficient information to admit or deny the

allegations of this paragraph.

                                       3
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 4 of 70




     9.   Admitted.

     10. It is admitted the Ms. Williams is the Deputy Warden for

Health Care Services at the ACJ, but the remaining allegations of

this paragraph are legal conclusions that require no response. To

the extent that a response is required, the allegations of this

paragraph are denied.

     11. It is admitted the Orlando Harper is the Warden of the

ACJ, but the remaining allegations of this paragraph are legal

conclusions that require no response. To the extent that a response

is required, the allegations of this paragraph are denied.

     12. It is admitted the Mr. Barfield the Mental Health Director

at the ACJ, but the remaining allegations of this paragraph are legal

conclusions that require no response. To the extent that a response

is required, the allegations of this paragraph are denied.

              Answer to the Allegations of Facts

     13. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

                                    4
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 5 of 70




     14. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     15. Denied. The ACJ provides mental health services for

inmates that meet or exceed Constitutional and correctional health

standards.

     16.   . Denied. The ACJ provides mental health services for

inmates that meet or exceed Constitutional and correctional health

standards.

     17. Denied all detainees are screened at intake and again

upon admission to the ACJ for mental health conditions and

appropriate treatment is provided.

     18. Denied all detainees are screened at intake and again

upon admission to the ACJ for mental health conditions and

appropriate treatment is provided.

     19. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

                                    5
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 6 of 70




     20. Denied all detainees are screened at intake and again

upon admission to the ACJ for mental health conditions and

appropriate treatment is provided.

     21.   Denied all detainees are screened at intake and again

upon admission to the ACJ for mental health conditions and

appropriate treatment is provided. Whether outside medical

records are needed is a medical judgment. The ACJ has no practice

or policy that outside medical records may not be obtained when

medically necessary.


     22.   Denied. Necessary and proper privacy is provided to

inmates that is consistent with correctional safety.

     23. Denied.

     24. Denied all detainees are screened at intake and again

upon admission to the ACJ for mental health conditions and

appropriate treatment is provided.

Allegations That Meaningful Treatment and Counseling Are
                      Not Provided
     25. The ACJ does not provide individual counseling for

inmates. Such services are not reasonable or necessary for a jail.
                                    6
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 7 of 70




     26. The ACJ does not provide group mental health therapy.

Such services are not reasonable or necessary for a jail.

     27.     After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     28. The ACJ provides support, but not talk therapy for

inmates with mental health conditions. The services that it provides

are reasonable for a jail.


     29. The average inmate is at the ACJ for months a few are

there for a year or more. How long an inmate may remain at the

ACJ is unknown they may be at the ACJ for a few hours, a few

days, a few months of occasionally a year or more, but there is no

way the ACJ, unlike a prison, can know on any day whether any

inmate will be released that day.

     30. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.




                                    7
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 8 of 70




     31. The ACJ has necessary and proper staff, even if staffing

is not always ideal. The manner in which services are provided is

reasonable and appropriate for a jail.

     32. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, staffing is not the reason

why counseling is not provided. Moreover, psychotherapy is a

broad term that typically refers to a form of talk therapy that can

be performed by an individual who has the

education/training/credentials to provide these services.

Depending on the level of education, this could be provided by a

Psychiatrist, Psychiatric Advanced Practitioner, Psychologist,

Social Worker, Licensed Professional Counselor. The jail has had

varying levels of individuals with these credentials at all times.

     33. Denied. staffing is not the reason why counseling is not

provided.

     34. The ACJ has always had access to psychiatric services.

There have been short periods of time when “full-time”


                                    8
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 9 of 70




psychiatrist has not available at the ACJ, but it has always had

properly trained psychiatric professionals available and it has

provided necessary and proper or superior services to inmates.

The Jail has had Psychiatric Advanced Practitioners and a

Physician (tele-psychiatrist). When indicated an AHN psychiatrist

is available for consult/assessment when the clinical needs of a

patient require assessment by a psychiatrist. In addition,

Psychiatric Advanced Practitioners are licensed and trained to

monitor, diagnose, treat/prescribe.

     35. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     36. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.


     37. Denied. The time spent with inmates and the manner in

which the medical and mental health professionals interact with

inmates involves considerations of professional judgment and


                                    9
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 10 of 70




correctional safety and security considerations. However, inmates

are provided with necessary and proper to superior correctional

health service at the ACJ.

     38. Denied. The time spent with inmates and the manner in

which the medical and mental health professionals interact with

inmates involves considerations of professional judgment and

correctional safety and security considerations. However, inmates

are provided with necessary and proper to superior correctional

health service at the ACJ.


             Alleged Medication Mismanagement

     39. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the

allegations of this paragraph are denied.

     40. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further answer, medication at the ACJ is

properly managed.




                                   10
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 11 of 70




     41. Denied. Inmates are observed when medication is

distributed, but with rare exceptions the ACJ cannot force inmates

to take medication against their will.

     42. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     43. Denied. The ACJ makes reasonable accommodations for

inmates’ medication during Ramadan. The Imam who provides

services to ACJ supported that inmates could continue to take all

medications without breaking the fast. The ACJ healthcare and

operational team work with chaplaincy to adjust the provision of

services during periods of religious observation.

     44. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further answer, the Defendants are aware

that there are complaints about medication. Most complaints are

not valid, but some are and appropriate corrective action is taken.




                                    11
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 12 of 70




              Alleged Inadequate Medical Records

     45. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.


     46. Denied as stated. The booking form is not part of the

medical record, but it is part of an inmate’s electronic record. That

record is available to others. Moreover, all inmates are medically

and psychologically screened or examined three times before being

admitted as an inmate to the ACJ.

     47. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     48. Denied. Treatment plans are part of inmate medical

records.

     49. Denied. Medication records are accurate.


     50. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.
                                    12
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 13 of 70




     51. Sick call requests are individual forms. There is no copy

provided to inmates. After reasonable investigation the defendants

lack sufficient information to admit or deny the other allegations of

this paragraph.

               Alleged Chronic Staffing Shortages

     52. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.


     53. The inmate population varies, but it was in the 2,200

range prior to Covid 19.

     54.   After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     55. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, the ACJ has always had

necessary and proper mental health staff.



                                    13
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 14 of 70




     56. The ACJ has had two psychiatrists on staff and one tele-

psychiatrist. The psychiatrist position was vacant for several

months because the positions could not be filled, despite the best

efforts of the Defendants. But at all times necessary and proper

mental health services were provided to inmates. The ACJ has one

on-site psychiatrist and one tele-psychiatrist since August 2020,

but the ACJ also has other qualified mental health professionals.


     57. Denied. Most psychological services are provided by

professionals other than psychiatrists This is also the situation

outside of a correctional setting. At all times the ACJ has provided

necessary and proper mental health care.

     58. It is admitted that on or about August 6, 2020 there were

49 health care staff vacancies. It is admitted that 49 is

approximately 40% of the authorized healthcare staff. By way of

further these do not equate to lack of adequate coverage on shifts,

which is provided by other means, such as overtime, PRN/PT staff,

and/or agency staff.




                                    14
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 15 of 70




     59. Denied. By way of further response, the ACJ has always

had necessary and proper mental health staff.

     60. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, the ACJ provides necessary

and proper mental health care.

               Alleged Unreasonable Use of Force

     61. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     62. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The policy and practice of the ACJ is

to use only reasonable and necessary force.

     63. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The policy and practice of the ACJ is

to use only reasonable and necessary force.

                                    15
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 16 of 70




     64. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The policy and practice of the ACJ is

to use only reasonable and necessary force.

     65. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The policy and practice of the ACJ is to use only

reasonable and necessary force.

     66. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The policy and practice of the ACJ is to use only

reasonable and necessary force.

     67. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, OC spray and pepper ball

guns are used at the ACJ when it is necessary and proper to do so.

All uses of force are reviewed by command staff at the ACJ. The




                                    16
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 17 of 70




policy and practice of the ACJ is to use only reasonable and

necessary force.

     68. Denied. All uses of force are reviewed by command staff

at the ACJ. All uses of force are reviewed by command staff at the

ACJ. The policy and practice of the ACJ is to use only reasonable

and necessary force.

     69. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, OC spray and pepper ball

guns are used at the ACJ when it is necessary and proper to do so.

All uses of force are reviewed by command staff at the ACJ.

     70. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, Tasers are used at the ACJ

when it is necessary and proper to do so. All uses of force are

reviewed by command staff at the ACJ. The policy and practice of

the ACJ is to use only reasonable and necessary force.




                                   17
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 18 of 70




     71. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, Tasers are used at the ACJ

when it is necessary and proper to do so. All uses of force are

reviewed by command staff at the ACJ. The policy and practice of

the ACJ is to use only reasonable and necessary force.

     72. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. All uses of force

are reviewed by command staff at the ACJ. The policy and practice

of the ACJ is to use only reasonable and necessary force.

     73. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. All uses of force

are reviewed by command staff at the ACJ. The policy and practice

of the ACJ is to use only reasonable and necessary force.



                                   18
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 19 of 70




     74. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. All uses of force

are reviewed by command staff at the ACJ. The policy and practice

of the ACJ is to use only reasonable and necessary force.

     75. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.

All uses of force are reviewed by command staff at the ACJ. The

policy and practice of the ACJ is to use only reasonable and

necessary force.

     76. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.
                                    19
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 20 of 70




All uses of force are reviewed by command staff at the ACJ. The

policy and practice of the ACJ is to use only reasonable and

necessary force.

     77. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.

All uses of force are reviewed by command staff at the ACJ. The

policy and practice of the ACJ is to use only reasonable and

necessary force.

     78. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.

All uses of force are reviewed by command staff at the ACJ. The

policy and practice of the ACJ is to use only reasonable and



                                    20
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 21 of 70




necessary force. Inmates in restraint chairs are released when it is

safe to do so.

     80. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.

All uses of force are reviewed by command staff at the ACJ. The

policy and practice of the ACJ is to use only reasonable and

necessary force.

     81. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, restraint chairs are used at

the ACJ when it is necessary and proper to do so. Persons in

restraint chairs are monitored by correctional and healthcare staff.

All uses of force are reviewed by command staff at the ACJ. Staff

is appropriately disciplined for established violations of policy. The

policy and practice of the ACJ is to use only reasonable and

necessary force.
                                    21
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 22 of 70




     82. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

Alleged Lack of Training for Working with Individuals with
                  Psychiatric Disabilities.


     83. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. By way of further, answer as to

paragraphs 83-88, the ACJ has many policies, practices and

trainings related to mental health matters related to inmates.


     84. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, the ACJ provides necessary

and proper staff training.

     85. Denied. The ACJ provides necessary and proper staff

suicide prevention training.

     86. Denied. The ACJ provides necessary and proper staff

suicide prevention training.


                                    22
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 23 of 70




     87. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, the ACJ provides necessary

and proper staff training.

     88. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

         Alleged Use of Alleged Solitary Confinement


     89. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.

     90. Denied. The ACJ has Restricted Housing, but it does not

employ solitary confinement.

     91. Admitted      as    to   RHU    but   denied    as   to   solitary

confinement. The ACJ does not use solitary confinement.




                                    23
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 24 of 70




     92. RHU and Administrative Custody (AC) inmates are not

necessarily housed on special housing pods. The ACJ does not use

solitary confinement.

     93. RHU and AC inmates receive at least one hour of out of

cell time per day, absent unusual circumstances. The RHU and AC

cells are standard size ACJ cells. The cells meet or exceed

standards for correctional facility cells.

     94. RHU inmates receive at least one hour of out of cell time

per day, absent unusual circumstances. The outdoor recreation

area has metal screens. No equipment is permitted in the

disciplinary housing unit in that area.

     95. Denied.

     96. No inmates are denied reading material, except as a

suicide precaution, but the quantity of in cell material may be

restricted. Writing instruments is not allowed in cells in the mental

health unit for safety and security reasons. Special writing

instruments are allowed in common areas. The ACJ has have a

leisure library on each pod with reading materials. Inmates on Pod


                                    24
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 25 of 70




8E and 4F are provided with golf pens to write. Inmates on 5MD

are acutely mentally ill and they are provided writing utensils upon

approval of a psychiatrist.

     97. Denied. No inmate is denied any service based on their

mental health condition. Any restriction on persons with mental

health conditions are for the safety and security of the inmate,

other inmates and staff or for the orderly operation of the ACJ.

     98. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement.

     99. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.

     100.    After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                    25
          Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 26 of 70




      101. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement.

      102. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The document referenced speaks for

itself.

      103. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ. 104.                     After reasonable

investigation the defendants lack sufficient information to admit or

deny the allegations of this paragraph. The ACJ does not use

solitary confinement. Any restriction on persons with mental health

conditions are for the safety and security of the inmate, other

inmates and staff, or for the orderly operation of the ACJ.



                                        26
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 27 of 70




     105. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ.

     106. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ.

     107. Any restriction on persons with mental health conditions

are for the safety and security of the inmate, other inmates and

staff, or for the orderly operation of the ACJ. Any restriction on

persons with mental health conditions are for the safety and

security of the inmate, other inmates and staff, or for the orderly

operation of the ACJ.



                                   27
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 28 of 70




     108. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ.

     109. Denied. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ. All inmates on restricted housing

are regularly evaluated by correctional and medical and mental

health professionals.

     110. Denied. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the

safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ.

     111. Denied. The ACJ does not use solitary confinement. Any

restriction on persons with mental health conditions are for the


                                   28
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 29 of 70




safety and security of the inmate, other inmates and staff, or for

the orderly operation of the ACJ. All inmates are physically and

mentally cleared by healthcare staff before being placed on

segregation.

     112. Denied. All inmates are physically and mentally cleared

by healthcare staff before being placed on segregation. No inmate

may be placed on segregation without being cleared by medical

and mental health staff.

     113. Denied.

     114. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     115. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     116. Denied. Inmates on RHU status on an acute mental

health unit receive at least one hour of out of cell time per day,

unless there is a lock down or another unusual situation. They may

                                    29
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 30 of 70




have that time in the recreation area or secured to a table in the

common area. Various factors govern out of cell time, including the

assessment of their mental health condition, its acuity, safety and

security of facility, and operational considerations.

     117. Denied. Inmates on RHU status on an acute mental

health unit receive at least one hour of out of cell time per day,

unless there is a lock down or another unusual situation. They may

have that time in the recreation area or secured to a table in the

common area.


     118. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.

     119. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.




                                    30
        Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 31 of 70




     120. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.

  Alleged Placement in Solitary Confinement Without Due
                         Process


     121. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     122. The ACJ places inmates on investigatory detention based

on the nature of the misconduct and the inmate’s prior disciplinary

history. The location of the detention is not necessarily the RHU.

The ACJ does not use solitary confinement. The ACJ Policy 500

provides for a disciplinary hearing within seven business days and

other procedural safeguards.

     123. Denied. The ACJ does not use solitary confinement. The

current policy is that hearings are conducted within seven business

days.


                                      31
       Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 32 of 70




       124. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

       125. Denied. Disciplinary action at the ACJ is governed by

Policy 500.

       126. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.


       127. Denied. The ACJ does not use solitary confinement.

Inmates are given a copy of the disciplinary report shortly after it

is generated. Disciplinary action at the ACJ is governed by Policy

500.

       128. Denied. The ACJ does not use solitary confinement. Not

all inmates accused of a disciplinary infraction are placed in pre-

hearing detention. It is possible for an inmate to be held in pre-

hearing detention for more than a week and to be found not guilty

of the offense.




                                     32
        Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 33 of 70




        129. Denied. The ACJ does not use solitary confinement. An

inmate may be released from pre-hearing detention without                 a

hearing.

        130. Denied. It is not unusual for inmates to be found not

guilty of a disciplinary offense or to have charges dismissed or

reduced.

        131. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

        132. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

            Alleged Interference with Psychiatric Care

        133. Denied. The terms “medical education or training” is

vague and cannot be answered. But the ACJ does have trained

mental health professionals “overseeing” inmate mental health

care.



                                      33
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 34 of 70




     134. Dr. Barfield is an administrator and not a care provider.

By way of further response, Michael Barfield is a Licensed Social

Worker – he has a Master of Science in Social Work. He holds

credentials that exceed the mental health specialists who typically

perform the tasks. Additionally, he has over 30 years of clinical

experience.

     135. Denied. Dr. Joseph is no longer employed at the ACJ. He

had administrative authority, but he was not necessarily the final

authority regarding policies. The position of Health Services

Administrator was filled August 2020.

     136. Denied as stated. Chief Deputy Williams’ duties are

primarily administrative and supervisory. She does not provide

direct patient care. She does not prescribe medication or make

diagnoses. Chief Deputy Warden Laura Williams holds a Bachelor

of Science in Psychology and a Master of Science in Counseling

Psychology which included training and education in all

psychiatric disorders, assessment, and diagnosis. She is not

credentialed to prescribe medications and does not make medical

decisions. She has worked in community mental health settings
                                   34
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 35 of 70




with children, adolescents, and adults. She has also worked in

community substance use settings. She passed the National

Counseling Examination and received her License of Professional

Counseling (this has lapsed due to not applying for

recertification). She is a board certified Nationally Certified

Counselor and has maintained the necessary continued education

and qualifications for this credential. She has served in the

capacity as a Substance Use Counselor, Director of Substance

Use Services, Deputy Health Services Administrator, and Chief

Deputy Warden of Healthcare Services. As of January 2021, she

will be beginning her 8th year as a correctional employee.


     137. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response and as stated above,

Michael Barfield is a Licensed Social Worker – he has a Master of

Science in Social Work. He holds credentials that exceed the

mental health specialists who typically perform the tasks.

Additionally, he has over 30 years of clinical experience. Laura

Williams response/credentials/education is above.

                                    35
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 36 of 70




     138. Denied. The placement of inmates is a correctional

decision based on many factors, one of which is mental health.

However, no inmate is placed on a restrictive housing status,

unless they are cleared by medical and mental health staff.

     139. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. By way of further answer, the

management of inmates is a correctional decision based on many

factors, one of which is mental health.


     140. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further answer, the management of inmates

is a correctional decision based on many factors, one of which is

mental health.

     141. Denied. The recommendations of medical and mental

health staff are considered by the Defendants, when relevant. By

way of further answer, the management of inmates is a




                                    36
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 37 of 70




correctional decision based on many factors, one of which is mental

health.

     142. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     143. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.


     144. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     145. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     146. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further answer, the management of inmates



                                   37
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 38 of 70




is a correctional decision based on many factors, one of which is

mental health.

    147. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    148. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.


    149. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    150. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    151. Denied.




                                   38
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 39 of 70




             Alleged Suffering by People with Psychiatric
                           Disabilities
     152. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.


     153. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     154. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     155. Denied. There have been eight suicide deaths at the ACJ

since October 2012.

     156. There have been more suicide attempts than suicides.


     157. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                    39
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 40 of 70




     158. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     159. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

             Defendants Alleged Involvement in Mental
                    Health Care and Practices

     160. Warden Harper approves all policies, but he prepares

few and he necessarily relies on others for many policies,

particularly health care related polices.

     161. Chief Deputy Warden participates in the creation of most

ACJ policies, but she prepares few and she necessarily relies on

others for many policies, particularly health care related polices.

     162. Director Barfield participates in the creation of most ACJ

mental health policies, but he prepares few and he necessarily

relies on others for many policies. Dr. Barfield does not have final

or sole authority to implement mental health policies or practices.




                                    40
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 41 of 70




     163. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     164. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. By way of further response, the ACJ

has staff that is capable of providing reasonable and necessary

health care. The staffing of positions at the ACJ is complex,

involving many factors. The ACJ provides inmates with reasonable

and necessary health care.

     165. Denied. The ACJ provides inmates with reasonable and

necessary health care.

     166. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ provides inmates with

reasonable and necessary health care.

     167. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

                                    41
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 42 of 70




     168. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, this paragraph does not

describes specific acts or define its terms, so it is impossible to

formulate an answer without speculating.

     169. Denied. Force is not used to punish inmates; it is used

only when necessary for the safety and security of the staff and

inmates.

     170. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. By way of further response, policies

and practices are regularly review and modified.

     171. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. The ACJ does not use solitary

confinement.

     172. The ACJ does not use solitary confinement. Inmates are

not disciplined for requesting mental health care.




                                    42
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 43 of 70




     173. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     174. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

     175. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

                          Shaquille Howard

     176. Admitted.

     177.    Denied. This calls for a medical opinion.

     178. The ACJ does not use solitary confinement. Howard has

spent time in various pods, and he has been on restricted housing

status for misconduct.

     179. The ACJ does not use solitary confinement. Howard was

subject to 23 hours in and 1 hour out of cell while he was on

restricted housing for disciplinary reasons.




                                    43
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 44 of 70




     180. Denied. His privileges have been restricted. Inmates on

restricted housing receive the same food as other inmates. As to

the remaining averment of this paragraph, after reasonable

investigation the defendants lack sufficient information to admit or

deny the allegations of this paragraph.

     181. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     182. The ACJ does not provide counseling services.

     183. The ACJ does not provide counseling services.

     184. Inmates on restricted housing are seen daily by health

care staff and reasonable and necessary care is provided.

     185. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, reasonable and necessary

care is provided.

     186. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

                                    44
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 45 of 70




     187. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. Inmates are not disciplined for requesting health care

services.

     188. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, inmates who threaten

suicide are taken seriously and protective measures are taken by

the ACJ.

     189. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     190. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. It is admitted that an alleged suicide attempt by Mr.

Howard was reported on or about February 10, 2020. The ACJ does

not use solitary confinement.

     191. Denied. The ACJ does not discipline inmates for suicide

attempts. As to other allegations, after reasonable investigation

                                    45
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 46 of 70




the defendants lack sufficient information to admit or deny the

allegations of this paragraph.

     192. Admitted.

     193. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     194. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     195. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     196. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     197. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                    46
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 47 of 70




    198. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    199. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    200. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    201. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    201. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    202. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                   47
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 48 of 70




                                 James Byrd

     203. Admitted.

     204. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     205. Denied. Inmate has been placed on restricted housing

for misconduct or for his own safety or for the safety of others or

for the orderly operation of the ACJ.

     206. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response Byrd’s cell is a standard

size, any unsanitary conditions were caused by Byrd. He has been

provided with reasonable and necessary exercise. As to all other

averments of this paragraph, after reasonable investigation the

defendants lack sufficient information to admit or deny the

allegations of this paragraph.

     207. The ACJ does not use solitary confinement. Byrd’s phone

privileges have been restricted at times. As to all other averments

of this paragraph, after reasonable investigation the defendants

                                    48
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 49 of 70




lack sufficient information to admit or deny the allegations of this

paragraph.

     208. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     209. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     210. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     211. Force has been used on Byrd multiple times because of

his persistent and intentional misconduct.

     212. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     213. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this




                                    49
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 50 of 70




paragraph. But it is admitted that Byrd has been placed in a

restraint chair multiple times.

     214. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, it is admitted that Byrd has

been placed in a restraint chair, on restricted housing, and force

has been used against him multiple times because of his

misconduct.

     215. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     216. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     217. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     218. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

                                    50
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 51 of 70




paragraph. By way of further response, it is admitted that Byrd has

been placed in a restraint chair, on restricted housing, and force

has been used against him multiple times because of his

misconduct.

     219.     After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, it is admitted that Byrd has

been placed in a restraint chair, on restricted housing, and force

has been used against him multiple times because of his

misconduct.

     220. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     221. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, it is admitted that Byrd has

been placed in a restraint chair, on restricted housing, and force

has been used against him multiple times because of his

misconduct.

                                   51
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 52 of 70




     222. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. It is admitted that Byrd has been

taken to the hospital on multiple occasions.

     223. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, on information and belief,

Byrd has been provided with necessary and reasonable health care

while he was an inmate at the ACJ.

     224. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response Byrd’s medical records are

writings that speak for themselves.

     225. Denied.

     226. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                    52
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 53 of 70




    227. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

                               Jason Porter

    228. Admitted.

    229. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    230. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    231. Denied. New ACJ inmates are properly screened for

health problems.

    232. Denied.

    233. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                   53
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 54 of 70




     234. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     235. The ACJ provides mental health treatment, but not

mental health counseling.

     236. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     237. Denied. Mr. Porter has had appropriate ophthalmological

evaluation and treatment. Moreover, Porter is a Federal prisoner

and outside visits must be approved by the U.S. Marshall Service.

     238. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     239. Progress notes are a treatment plan.

     240. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                   54
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 55 of 70




     241. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The Defendants are not aware of any unjustified or

excessive use of force against Porter.

     242. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The Defendants are not aware of any unjustified or

excessive use of force against Porter.

     243. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. The Defendants are not aware of any unjustified or

excessive use of force against Porter or denial of medication.

     244. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. Such conduct would violate policy, if it occurred.

     245. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.




                                   55
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 56 of 70




                              Keisha Cohen

     246. Admitted.

     247.After   reasonable     investigation    the   defendants      lack

sufficient information to admit or deny the allegations of this

paragraph.

     248. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     249. Admitted.

     250. The ACJ provides mental health treatment, but not

mental health counseling.

     251. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. Such conduct would violate policy, if it occurred.

     252. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. Such conduct would violate policy, if it occurred.

     253. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

                                   56
        Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 57 of 70




paragraph. By way of further response, medication distribution is

recorded in an inmate’s health record.

        254. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph, but it is admitted that Cohen was viewed as a suicide

risk.

        255. It is admitted that Cohen was placed on suicide watch

and her possession were limited to a suicide gown and suicide

blanket for her safety.

        256. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By way of further response, Cohen received reasonable

and necessary treatment while she was on suicide watch.

        257. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied. By way of further response, Cohen

was not placed on RHU status for a suicide attempt.

                              Albert Castaphney

        258. Admitted.

                                      57
     Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 58 of 70




    259. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    260. Denied.

    261. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    262. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    263. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    264. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

    265. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this




                                   58
         Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 59 of 70




paragraph. It is admitted that Castaphney was placed in a restraint

chair.

     266. Denied.

     267. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     268. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     269.       Individuals on suicide watch are issued a suicide

garment and a suicide blanket for their safety.

     270. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph.

     271. After reasonable investigation the defendants lack

sufficient information to admit or deny the allegations of this

paragraph. By         way of further response, it is denied that he

received no mental health treatment while on suicide watch.




                                       59
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 60 of 70




     272.After    reasonable     investigation    the   defendants      lack

sufficient information to admit or deny the allegations of this

paragraph.

     273. Mr. Castaphney was on restricted housing in early,

2020. The ACJ does not use solitary confinement. Some privileges

are restricted while an inmate in on restricted housing status,

which may include telephone and some commissary.

     274.This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

                      Class Action Allegations

     275-283. These       paragraphs     are   legal    conclusions     that

requires no response. To the extent that a response is required,

the allegations of this paragraph are denied.

                       Count I
    Fourteenth Amendment-Alleged Failure To Provide
              Adequate Mental Health Care


     284-292. These paragraphs are legal conclusions that require

no response. To the extent that a response is required, the



                                    60
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 61 of 70




allegations of these paragraphs are denied. All prior paragraphs

are incorporated by reference.

                       Count II
 Fourteenth Amendment-Alleged Unconstitutional Use Of
                Solitary Confinement

     293. All prior paragraphs are incorporated by reference.

     294 -299. These paragraphs are legal conclusions that

require no response. To the extent that a response is required, the

allegations of these paragraphs are denied.

                     Count III
  Fourteenth Amendment-Alleged Excessive Use Of Force

     300. All prior paragraphs are incorporated by reference.

     301. These paragraphs are legal conclusions that require no

response. To the extent that a response is required, the allegations

of these paragraphs are denied.


                           Count IV
                 Americans With Disabilities Act


     303. All prior paragraphs are incorporated by reference.




                                    61
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 62 of 70




     304-310. These paragraphs are legal conclusions that require

no response. To the extent that a response is required, the

allegations of these paragraphs are denied.

                              Count V
                          Rehabilitation Act

     311. All prior paragraphs are incorporated by reference.

     312-318. These paragraphs are legal conclusions that require

no response. To the extent that a response is required, the

allegations of these paragraphs are denied.

                       Count VI
      Fourteenth Amendment-Procedural Due Process

     319. All prior paragraphs are incorporated by reference.

     320. This paragraph is a legal conclusion that requires no

response. To the extent that a response is required, the allegations

of this paragraph are denied.

                      Count VII
     Fourteenth Amendment-Substantive Due Process

     321. All prior paragraphs are incorporated by reference.

     322-325. These paragraphs are legal conclusions that require

no response. To the extent that a response is required, the

allegations of these paragraphs are denied.
                                    62
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 63 of 70




                       Count VIII
       Fourteenth Amendment-Alleged Failure To Train


     326. All prior paragraphs are incorporated by reference.

     327-331. These paragraphs are legal conclusions that require

no response. To the extent that a response is required, the

allegations of these paragraphs are denied.

     WHEREFORE, Defendants demand judgment in their favor,

plus interest, attorney fees and costs.

                       Affirmative Defenses

     332. County       Defendants        incorporate     the    foregoing

paragraphs as though set forth completely herein.

     333. Plaintiffs has failed to establish, and cannot establish,

proper subject-matter jurisdiction to sustain this suit.

     334. Plaintiffs have failed to state facts showing, and cannot

establish facts showing, that the County Defendants acted under

color of state, local or federal statute, ordinance, custom, policy,

regulation, usage, law, or authority in a way violating any due

process rights, other constitutional rights, or other legal rights had

by Plaintiffs.
                                    63
       Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 64 of 70




     335. Plaintiffs have failed to establish, and cannot establish,

that the County Defendants implemented or followed any

unconstitutional customs or policies, that any County Defendant

knew    of,   should    have    known     of,   or   acquiesced    in,   any

unconstitutional conduct, customs, or policies, or that the County

Defendants engaged in any constitutional conduct in any way

whatsoever.


     336. The County Defendants engaged in no actions, customs,

directives, inactions, policies, practices, procedures, or protocols

that interfered with Plaintiff’s constitutional/legal rights while in the

ACJ, that violated Plaintiff’s constitutional/legal rights, and/or that

violated any duties the County Defendants had to Plaintiffs.

     337. The County Defendants engaged in no actions, customs,

directives, inactions, policies, practices, procedures, or protocols

that caused Plaintiffs any harms, injuries, or damages.


     338. The County Defendants were not recklessly indifferent

to, or deliberately indifferent to, Plaintiffs’ needs and/or rights.




                                     64
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 65 of 70




     339. At no time did the County Defendants act in any way that

could be deemed negligent, reckless, or recklessly, deliberately, or

intentionally indifferent to Plaintiffs’ constitutional rights and/or

other legal rights.

     340. Plaintiffs have failed to state a claim, and cannot

establish a claim, entitling Plaintiffs to judgment against, or

entitling Plaintiffs to recover any damages, attorneys’ fees, or costs

from, any County Defendants.

     341. Plaintiffs have has failed to state a claim, and cannot

establish a claim, of any civil rights violation or other violation by

the County Defendants.

     342. Plaintiff has otherwise failed to state any claim, and

cannot establish any claim, upon which relief can be granted

against the County Defendants under the Fourteenth Amendment

to the U.S. Constitution, the Eighth Amendment to the U.S.

Constitution, the Fourteenth Amendment to the U.S. Constitution,

any other provision of the U.S. Constitution, 42 U.S.C. §§ 1983,

1988, any U.S. civil rights act and/or amendments thereto, any


                                    65
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 66 of 70




other federal laws or provisions, any provision of the Pennsylvania

Constitution, any other Pennsylvania laws or provisions, or any

other legal or equitable authority of any type whatsoever.

     343. Defendants Harper, Williams and Barfield are entitled to

qualified immunity from suit and/or from liability in this case.

     344. At all times relevant hereto, the County Defendants took

appropriate actions and used appropriate customs, directives,

policies, practices, procedures, and protocols to protect Plaintiffs’

rights while at the ACJ and to meet all duties the County

Defendants had to Plaintiffs.

     345. The County Defendants met all their constitutional and

statutory duties vis-à-vis Plaintiffs.

     346. Plaintiffs failed to seek redress of Plaintiff’s grievances

through the federal and/or Pennsylvania laws relating to prison

litigation reform.

     347.   Plaintiffs have     otherwise failed      to exhaust their

administrative remedies.



                                    66
          Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 67 of 70




        348. Plaintiffs have procedurally defaulted on his claims in this

suit.

        349. Plaintiffs have otherwise waived all claims against the

County Defendants.


        350. Plaintiff’s suit is barred wholly or in part by the applicable

statute of limitations.

        351. Plaintiff’s suit is barred by laches.

        352. Plaintiffs’ suit and requests for damages are otherwise

barred by law and/or equity.


        353. To     the   extent    not    already   pled   by   the   County

Defendants, these Defendants asserts that Plaintiffs cannot

demonstrate any conduct, policy, harm, injury, or damage

constituting a constitutional violation and/or establishing a right to

relief.

        354. The County Defendants are entitled to recover from

Plaintiff all attorneys’ fees and costs incurred by the County in

defending this suit.



                                          67
      Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 68 of 70




     355. The policy and custom of Allegheny County was to

provide inmates of the Allegheny County Jail with reasonable and

necessary medical care and to accommodate disabled inmates.

     356. The County Defendants provided Plaintiff with due

process of law.

     357. The Plaintiffs failed to mitigate their damages.

     358. The actions of the County Defendants were not the cause

in fact or the proximate cause of the Plaintiff’s alleged injuries or

damages.

     359. The County Defendants reserve the right to raise all

other defenses available under any and all applicable laws by

amending his answer and affirmative defenses and/or by raising

such other defenses at the summary judgment stage of this case

and/or by raising such other defenses at the trial of this case.

     360. The Plaintiffs voluntarily assumed a known risk of injury.


     361. Any damages, attorneys’ fees and costs are barred or

limited by the Prison Litigation Reform Act.



                                    68
        Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 69 of 70




        362. Defendants Harper, Williams and Barfield are individuals

and they are not liable under the ADA or the Rehabilitation Act.

        363. Plaintiffs are not disabled.

        364. Plaintiffs have not been denied access services or

programs based on a real or perceived disability.

        365. Plaintiffs’ alleged disability is not a cause or a material

cause of any alleged denial of any service or program at the ACJ.

        366. Any injunctive relief is subject to 18 U.S.C. §3626.

        WHEREFORE, the County Defendants demand judgment in its

favor against Plaintiff.     The County Defendants also demand all

attorneys’ fees and all costs incurred by them in defending this

suit.

                              Respectfully submitted,

                              /s/John A. Bacharach
                              Allegheny County Assistant Solicitor
                              PA ID 19665
                              Allegheny County Law Department
                              300 Fort Pitt Commons Building
                              445 Fort Pitt Boulevard
                              Pittsburgh, PA 15219
                              (412) 350-1150

                                      69
    Case 2:20-cv-01389-LPL Document 24 Filed 11/17/20 Page 70 of 70




A JURY TRIAL DEMANDED AS TO ANY ISSUES TRIABLE BY
JURY.




                                  70
